Citation Nr: 0102476	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of service-connected avascular necrosis of the 
right hip.  

2.  Entitlement to an increased rating for service-connected 
shrapnel wounds to the right leg, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
shrapnel wounds to the right knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for service-connected 
shrapnel wounds to the left leg, currently evaluated as 0 
percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had approximately seven years and nine months of 
active duty service, to include the period from February 1966 
to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
avascular necrosis of the right hip, and assigned an 
evaluation of 60 percent.  The RO also denied claims of 
entitlement to increased ratings for service-connected 
shrapnel wounds to the right leg, evaluated as 20 percent 
disabling, shrapnel wounds to the right knee, evaluated as 10 
percent disabling, and shrapnel wounds to the left leg, 
evaluated as noncompensable.  Finally, the RO denied a claim 
of entitlement to an effective date prior to December 15, 
1997 for a grant of temporary total rating for 
hospitalization for a service-connected condition requiring 
convalescence.  The veteran filed a notice of disagreement as 
to all issues in September 1999, and a statement of the case 
was issued that same month.  The veteran's substantive appeal 
was received in September 1999 as to all issues except the 
earlier effective date for hospitalization, and this claim is 
therefore not before the Board at this time.  See 38 C.F.R. 
§§ 20.200, 20.202 (2000).  

A review of the veteran's substantive appeal, received in 
September 1999, shows that he requested a hearing before a 
Member of the Board at the RO, or in the alternative, a 
videoconference hearing.  In August 2000, the RO sent the 
veteran notice that a hearing was scheduled at the RO for 
September 14, 2000.  However, the veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed. 
FINDINGS OF FACT

1.  The veteran's avascular necrosis of the right hip is 
productive of limited motion, weakness, fatigue and pain, but 
not a fracture of shaft or anatomical neck with nonunion, 
loose motion and spiral or oblique 80 fracture.  

2.  The veteran's shrapnel wounds to the right leg are 
productive of a large, nontender disfiguring scar on his 
right lower extremity, medial aspect, measuring 36 cm. long x 
6 cm., and are productive of no more than moderately severe 
muscle damage.

3.  The veteran's shrapnel wounds to the left leg are 
productive of three nontender vertical scars measuring 8 cm., 
11 cm. and 12 cm. in length, respectively, and are productive 
of no more than slight muscle damage.

4.  The veteran's shrapnel wounds to the right knee are 
manifested by subjective complaints of pain; clinical 
examination shows flexion to 140 degrees, and extension to 0 
degrees; the veteran's right knee condition is not shown to 
be productive of moderate recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 60 percent for avascular necrosis of the right hip 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (2000).

2.   The schedular criteria for a rating in excess of 20 
percent for service-connected shrapnel wounds to the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, Diagnostic Code 
5311 (2000). 

3.  The schedular criteria for a compensable rating for 
service-connected shrapnel wounds to the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5311, 7804 
(2000). 

4.  The criteria for a rating in excess of 10 percent for the 
veteran's shrapnel wound, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(2000).

The Board further notes that in April 2000, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities.

I.  Evaluation-Avascular Necrosis, Right Hip

In June 1999, the RO granted service connection for avascular 
necrosis of the right hip.  The RO assigned a temporary total 
rating under 38 C.F.R. § 4.30, for the period from December 
15, 1997 to March 31, 1998, and a 60 percent rating with an 
effective date of April 1, 1998.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 60 
percent is warranted for avascular necrosis of the right hip 
for the period from April 1, 1998 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his avascular necrosis of the right hip.  He argues that he 
has had two surgeries on his right hip, that his avascular 
necrosis is not improving, and that he will soon require a 
right hip replacement.  Examination reports show complaints 
of right hip numbness, tingling, weakness, stiffness, 
instability, inflammation, locking, fatigue, lack of 
endurance and constant pain.  

The evidence in this case consists of reports from the Dwight 
D. Eisenhower Army Medical Center (DDEAMC), and two 
examination reports.  The DDEAMC records show that the 
veteran had been given a magnetic resonance imaging (MRI) 
test after he reported right hip pain.  The MRI revealed 
avascular necrosis in the right hip.  In December 1997, the 
veteran underwent a decompression, core, lower extremity, 
right, which involved grafting, a fibular strut, and 
allograft with electrical stimulator placement in the lower 
right extremity.  The postoperative diagnosis was avascular 
necrosis of the right femoral head, grade II.  About three 
weeks later, he experienced a popping sensation while exiting 
his car.  X-rays revealed a subtrochanteric fracture 
originating in the core and not extending through the 
compression side.  The diagnosis was  right femur fracture, 
sub-trochanter.  He underwent an ORIF (open reduction 
internal fixation), right femur fracture, in early January 
1998.  

An examination report from John R. Handy, M.D., dated in June 
1998, notes that the veteran complained of right hip pain, 
and that he could not stand without pain.  He could not do 
yard work.  The examiner noted a generalized limitation of 
functions due to pain, weakness and lack of endurance.  On 
examination, the veteran walked with a "striking" limp, 
used a cane, and got on and off the table without help.  The 
right hip could flex to only about 50 percent of normal due 
to pain.  The right thigh was a little smaller than the left.  
The right hip had a curving scar.  The impression was 
avascular necrosis of the right hip, complicated by fracture 
of the femur requiring a pin implantation.  The examiner 
stated that the veteran could not do his usual work in 
construction and repair due to hip pain.  

An examination report from Philip Kennedy, M.D., dated in May 
1999, shows that the veteran complained of right hip 
numbness, tingling, weakness, stiffness, instability, 
inflammation, locking, fatigue, lack of endurance and 
constant pain.  He reported that the numbness interfered with 
his ability to walk, and that this occurred on an 
intermittent basis.  He further reported that any activity 
worsened his pain, that he was unable to do a number of ADL's 
(activities of daily living) such as vacuuming, taking out 
the trash, walk, shop or climb stairs.  When his pain flared 
he had to sit or lay down.  He stated that he was taking 
Celebrex for pain.  On examination, he had a 22-centimeter 
(cm.) nontender surgical scar along his right hip, with no 
loss of underlying tissue and no disfigurement.  The examiner 
indicated that the veteran required a cane for walking.  Gait 
was abnormal with a noticeable limp on the right side with 
the cane held in the right hand.  There was limited function 
of standing and walking secondary to the avascular necrosis 
of the right hip.  The examiner stated that there was 
apparent bone, tendon and nerve damage involving all the 
veteran's scars.  Strength in the right hip flexors was 4/5.  
The range of motion in the right hip was noted to be 
decreased in all planes with pain, especially on internal and 
external rotation.  Specifically, the right hip had flexion 
from 0 to 70 degrees, extension from 0 to 20 degrees, 
adduction from 0 to 15 degrees, abduction from 0 to 30 
degrees, external rotation from 0 to 30 degrees with pain and 
internal rotation from 0 to 20 degrees with pain.  The 
relevant diagnosis was avascular necrosis of the right hip.  

In its rating decision of June 1999, the RO assigned the 
veteran's avascular necrosis of the right hip a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  
Under 38 C.F.R. § 4.71a, DC 5255, (impairment of the femur), 
a 60 percent evaluation is contemplated for femur, impairment 
of, fracture of the surgical neck of the femur, with a false 
joint.  DC 5255 also provides for assignment of a 60 percent 
evaluation upon a showing of nonunion, without loose motion, 
and weight bearing preserved with the aid of a brace.  An 80 
percent evaluation is warranted for: Fracture of shaft or 
anatomical neck of: With nonunion, with loose motion (spiral 
or oblique 80 fracture).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal flexion 
of the hip is from 0 to 125 degrees.  Normal abduction of the 
hip is from 0 to 45 degrees.  

The findings pertinent to this claim include a diagnosis of 
avascular necrosis of the right hip, complicated by fracture 
of the femur requiring a pin implantation.  The veteran 
apparently requires a cane for walking, and his gait is 
abnormal, with a noticeable limp on the right side.  There is 
serious limitation of motion in the right hip, and reports of 
significant functional limitation, as well as constant pain.  
However, the veteran has not been shown to have a nonunion of 
the femur with loose motion (spiral or oblique 80 fracture).  
The Board therefore finds that the criteria for an 80 percent 
rating have not been met.  

The Board has taken the veteran's pain symptoms and weakness 
into account to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  In this case, the objective 
evidence of pathology is insufficient to show that the 
functional loss due to the veteran's right hip disability 
impairs him to such a degree that he has the equivalent of 
disability as required for a rating in excess of 60 percent 
under DC 5255.  Specifically, the ranges of right hip motion 
have been noted as contained in the examination reports, 
together with the findings which show that the veteran is 
able to walk with a cane and that strength in the right hip 
flexors was 4/5, with no other muscle atrophy noted.  Deep 
tendon reflexes in the lower extremities were 2+.  
Accordingly, a rating in excess of 60 percent is not 
warranted, even with consideration of the veteran's pain 
symptoms and weakness.

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  However, the 
reports from Dr. Handy and Dr. Kennedy do not show that the 
veteran's right hip is "ankylosed" within the meaning of 
the VA benefits law.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 
465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(noting that ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure); see also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint). 

In view of the all of the foregoing, the Board finds that the 
overall symptomatology, particularly when viewed in 
conjunction with the functional loss demonstrated, and the 
pathology of his currently diagnosed right hip deformity, is 
inconsistent with the presence of a nonunion of the femur 
with loose motion (spiral or oblique 80 fracture), and an 80 
percent rating under DC 5255.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  As such, a 
schedular evaluation in excess of 60 percent is not for 
assignment.


II.  Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service medical records are not associated with 
the claims file.  With regard to the increased ratings 
claims, the Board notes that a VA examination report, dated 
in August 1968, indicates that the veteran was wounded in 
Vietnam in April 1967.  He sustained shrapnel wounds to his 
right knee and both lower legs.  He underwent immediate 
surgery with removal of some of the fragments and 
subsequently underwent skin grafting upon his return to the 
United States.  The report describes multiple scars in the 
lower extremities.  The skin graft on the right lower 
extremity was noted to be 15 inches long and 3 inches wide.  
X-rays of the right leg taken in August 1968 revealed 
multiple foreign bodies, metallic in density, scattered 
throughout the soft tissues below the knee.  The largest 
fragment was about one cm. in size.  There was no evidence of 
bone involvement other than perhaps a small fenestra defect 
in the cortical border, medial aspect of the metaphysis 
(described as at the "upper shaft of tibia" in an October 
1971 VA X-ray report).  

A.  Shrapnel Wounds, Right Leg

The Board initially notes that the veteran has been granted 
service connection for two separate disabilities affecting 
his right lower extremity, characterized as "shrapnel wounds 
to the right leg," and "shrapnel wounds to the right 
knee."  To the extent practicable, the Board has discussed 
and rated the symptomatology attributable to these 
disabilities separately.  See 38 C.F.R. § 4.14 (2000) 
(avoidance of pyramiding).  

The veteran's shrapnel wounds to the right leg are currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, DC 
5311 for damage to muscle group XI.  Under this provision, a 
20 percent rating is warranted for a moderately severe 
impairment.  A 30 percent rating is warranted for a severe 
impairment.  

The muscles of group XI involve the functions of propulsion 
and plantar flexion of foot, including (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6), as 
well as the posterior and lateral crural muscles, and muscles 
of the calf, including the (1) triceps surae (gastrocnemius 
and soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  Id.

Under  38 C.F.R. § 4.56, a moderately severe disability of 
muscles is evidenced by objective findings that may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3)(iii).

A severe disability of muscles is evidenced by objective 
findings that may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle, (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, (D) Visible or measurable atrophy, 
(E) Adaptive contraction of an opposing group of muscles, (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle, and (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii).

In evaluating the evidentiary record, it is clear that the 20 
percent rating currently assigned most closely defines the 
veteran's disability resulting from his service-connected 
shrapnel wounds to the right leg under Diagnostic Code 5311.  
Dr. Handy's June 1998 examination report shows that the 
veteran complained of right calf stiffness, as well as 
generalized weakness, lack of endurance and pain.  He used a 
cane and walked with a limp.  The right thigh was "a little 
smaller" than the left.  There was an "impressive" scar on 
the medial side of the right calf, extending from the 
inferior knee to the ankle.  The scar was depressed "a 
bit."  Deep tendon reflexes were 1-2+ and symmetrical.  Toe 
strength was less on the right than the left.  The impression 
noted previous old injuries and surgical corrective scars on 
the right calf.  The veteran was also noted to be on Elavil 
for leg pain.  

Dr. Kennedy's May 1999 examination report, as discussed in 
Part I, supra, is incorporated herein.  In addition, this 
report shows that the veteran complained of right leg 
tingling, numbness, loss of strength and pain, and bilateral 
foot numbness.  On examination, there was a large disfiguring 
scar on his right lower extremity, medial aspect, which was 
36 cm. long and about 6 cm. wide.  This scar had associated 
underlying tissue loss and disfigurement was present.  There 
was no ulceration, breakdown, inflammation or drainage.  The 
scar was nontender to palpation and in fact had a loss of 
sensation.  The feet showed no abnormal signs of 
weightbearing and no calluses.  All scars examined were noted 
to be without tenderness and with decreased sensation, and 
with apparent bone, tendon and nerve damage.  Strength in the 
right ankle dorsiflexors was 4/5.  Deep tendon reflexes at 
the lower extremity was 2+ and equal.  The relevant diagnosis 
was shrapnel wounds to the right leg and thigh.  The examiner 
indicated that the veteran's decreased strength in his right 
lower leg affected his ability to walk, and causing a limp.  
Decreased sensation in the right leg was also noted.  

The veteran has been shown to have multiple scars on his 
right lower extremity.  Of particular note, the veteran has a 
large disfiguring scar on his right lower extremity, medial 
aspect that is about 36 cm. long and 6 cm. wide.  This scar 
had associated underlying tissue loss and disfigurement.  
This wound appears to be productive of some loss of muscle 
substance, as well as weakness causing a limp.  However, 
strength in the right ankle dorsiflexors was most recently 
shown to be 4/5, and the Board finds that the evidence of 
functional loss, to include findings (or lack thereof) as to 
strength, reflexes and atrophy, is insufficient to show that 
the veteran's shrapnel wounds of the right leg have resulted 
in a severe injury.  See 38 C.F.R. § 4.56(d)(4).  Based on 
all the evidence of record, the Board finds that the 
presented symptomatology more nearly approximates the 
criteria for a 20 percent rating for a moderately severe 
impairment of the muscles of Group XI.  See 38 C.F.R. §§ 
4.41, 4.56(d)(3); Schafrath, 1 Vet. App. at 595-596; see 
generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. 
§§  4.40, 4.45.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under DC 8524, a 30 
percent rating for disability of the internal popliteal nerve 
(tibial) is warranted when there is evidence which shows 
severe incomplete paralysis of the nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2000).  

Diagnostic Code 8624 refers to neuritis involving the 
internal popliteal nerve (tibial).  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

Diagnostic Code 8730 refers to neuralgia involving the 
internal popliteal nerve (tibial).  Neuralgia is 
characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, and is also rated 
on the same scale provided for injury of the nerve involved, 
with a maximum equal to moderate, incomplete, paralysis.  38 
C.F.R. § 4.124 (2000).

In this case, the Board finds that the criteria for a 30 
percent rating have not been met.  The aforementioned 
examination reports show that the veteran has right lower 
extremity weakness.  Specifically, strength in the right 
ankle dorsiflexors was shown to be 4/5.  However, 
notwithstanding the tissue loss from the initial injury, 
there is no showing of organic changes, nor is there a 
showing of a motor component associated with this disability.  
The Board further notes that the maximum rating which may be 
assigned for neuritis not involving the sciatic nerve, and 
not characterized by organic changes, is moderate incomplete 
paralysis, and that the maximum rating for neuralgia is 
moderate, incomplete, paralysis.  See 38 C.F.R. §§ 4.123, 
4.124.  Accordingly, the Board finds that the veteran has a 
less than severe incomplete impairment of the internal 
popliteal nerve (tibial), and that the criteria for a 30 
percent rating have not been met.  38 C.F.R. §§ 4.123, 4.124, 
DC's 8524, 8624, 8724. 

Finally, under 38 C.F.R. § 4.71a, DC 5270, 30 and 40 percent 
ratings are warranted for ankle, ankylosis of, in plantar 
flexion greater than 30 degrees, if other listed 
symptomatology are shown.  However, the reports from Dr. 
Handy and Dr. Kennedy do not show that the veteran's right 
ankle is "ankylosed" within the meaning of the VA benefits 
law.  See Lewis; Nix; Shipwash; Dinsay; supra. 

B.  Shrapnel Wounds, Left Leg

In August 1968, the RO granted service connection for 
shrapnel wounds, left leg, evaluated as noncompensable.  The 
RO has evaluated this disability under 38 C.F.R. § 4.118, DC 
7804.  

Under DC 7804, a 10 percent rating is for application for 
scars, superficial, tender and painful on objective 
demonstration.  

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (2000). 

In this case, the Board finds that the criteria for a 
compensable rating for shrapnel wounds, left leg, have not 
been met.  There is no evidence of tender and painful scars 
on objective demonstration.  In this regard, Dr. Handy's 
examination report does not contain any findings referable to 
the left leg.  Dr. Kennedy's May 1999 examination report 
notes that the veteran has three vertical scars measuring 12 
cm. in length, 8 cm. in length and 11 cm. in length.  There 
was no edema, inflammation, drainage or muscle herniation.  
The scars were not tender, and in fact were noted to have 
decreased sensation.  Therefore, objective demonstration of 
the required criteria is not shown, and a compensable rating 
for the veteran's shrapnel wounds, left leg, is not warranted 
under DC 7804.

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath, 
supra.  Under 38 C.F.R. § 4.118, postoperative scars are 
compensable if they are superficial, poorly nourished with 
repeated ulceration, or if there is functional limitation.  
38 C.F.R. § 4.118, DC's 7803, 7805 (2000).  In this case, Dr. 
Kennedy's May 1999 report shows that the veteran has three 
left leg scars, and there is no evidence that the veteran's 
scars are ulcerated or poorly nourished to warrant a 
compensable rating under DC 7803.  In addition, although 
there was a finding of some tissue loss associated with these 
scars, and notwithstanding a notation to the effect that 
(otherwise unidentified) scar formations appear to affect the 
function of nearby joints, the left knee had extension to 0 
degrees, and flexion to 140 degrees, and there is no evidence 
of any functional impairment whatsoever of the veteran's left 
lower leg, left knee or left thigh.  There is therefore no 
evidence that these scars are productive of functional 
limitation to warrant a compensable rating under DC 7805.  

Under 38 C.F.R. § 4.73, DC 5311, a moderate disability to 
Muscle Group XI warrants a 10 percent evaluation.  In this 
regard, under 38 C.F.R. § 4.56, a moderate disability of 
muscles is evidenced by objective findings that may include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, as 
well as some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  In 
this case, notwithstanding Dr. Kennedy's notation of tissue 
loss and disfigurement of nearby joints, the Board finds that 
there are insufficient findings to warrant the conclusion 
that the veteran's shrapnel wounds, left leg, have resulted 
in a moderate impairment.  For example, there is no evidence 
of loss of strength, atrophy, incoordination on use, 
weakness, or painful motion due to the scars in issue.  
Therefore, a compensable rating is not warranted under DC 
5311.  Finally, with regard to DC 5311, although VA is 
required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology, see 
38 C.F.R. § 4.40, as previously discussed, in this case there 
is no evidence of functional loss to support a higher rating.  

Dr. Handy's June 1998 examination report indicates that the 
veteran could not discriminate light touch pin prick in the 
left foot.  Deep tendon reflexes were 1-2+ and symmetrical.  
Dr. Kennedy's report notes complaints of left leg weakness 
and pain, and bilateral lower extremity numbness.  However, 
the medical evidence does not show that the veteran has been 
diagnosed with a disease of the peripheral nerves of the left 
lower extremity, nor does the evidence show that the veteran 
has any organic changes or a motor component associated with 
his left leg disability.  Therefore, the evidence does not 
warrant a compensable rating under any of the diagnostic 
codes listed at 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2000).  

Finally, given that there is no evidence of any functional 
impairment whatsoever of the veteran's left lower leg, left 
knee or left thigh, there is no basis upon which to assign a 
compensable rating under any of the diagnostic codes 
pertaining to the left leg, left knee and left ankle under 
38 C.F.R. §§ 4.71a and 4.73, even with consideration of 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 and Deluca 
v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. § 4.71a, 
4.73, Diagnostic Codes 5256-5274, 5312-5314 (2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
this disability under Diagnostic Codes 5256-5274, 5311-5314  
and 7803-7805.  

C.  Shrapnel Wounds, Right knee

In August 1968, the RO granted service connection for 
shrapnel wounds, right knee, evaluated as 10 percent 
disabling.  The veteran's right knee condition appears to be 
most analogous to "other" impairment of the knee, as 
contemplated in 38 C.F.R. § 4.71a, DC 5257, and this is the 
code assigned by the RO.  See 38 C.F.R. § 4.20 (2000); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for knee, impairment of, manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is moderate recurrent 
subluxation or lateral instability. 

The veteran's complaints, as noted in Dr. Handy's June 1998 
examination report, and Dr. Kennedy's May 1999 examination 
report, discussed in Part I, supra, are incorporated herein.  
In addition, the Board notes that Dr. Handy's June 1998 
examination report does not contain findings referable to the 
right knee.  Dr. Kennedy's report notes three small scars 
about the right knee measuring 3 x 2 cm., 3 x 2 cm. and 4 x 2 
cm.  These scars were accompanied by some loss of underlying 
tissue.  All scars were nontender and were "in fact somewhat 
numb with loss of sensation."  Dr. Kennedy indicated that 
the veteran's scars affected his right knee, and that there 
was apparent tendon, bone and nerve damage involving these 
scars.  The right knee had extension to 0 degrees, and 
flexion to 140 degrees.  

In this case, no moderate instability or recurrent 
subluxation of the right knee has been described, and the 
Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. 
§ 4.7.  The Board notes that since DC 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in  DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath, 
supra.  The provisions of 38 C.F.R. § 4.71a, DC's 5260 and 
5261 address limitation of motion of the knee and provide 
that a 0 percent rating will be assigned for flexion limited 
to 60 degrees and extension limited to 5 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees and extension is limited to 15 degrees.  However, it 
is readily clear from the medical evidence that the range of 
motion shown at the time of Dr. Kennedy's May 1999 
examination does not meet the criteria for even a compensable 
rating under DC 5260 or DC 5261.  In this case, the May 1999 
examination report indicates that the veteran has no 
limitation of motion, i.e., his right knee had 140 degrees of 
flexion and extension to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees).  Therefore, even a 
noncompensable rating under these codes requires a greater 
limitation than has been shown, and a 20 percent rating is 
not warranted under the criteria as set forth in DC 5260 or 
DC 5261.

Given the lack of evidence of atrophy, incoordination on use, 
or right knee pathology, and the fact that the veteran has no 
limitation of motion, there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that a rating in excess of 10 percent is warranted 
under DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 
(1998).  

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262 (2000).

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's right knee condition warrants no 
higher than a 10 percent rating.


III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for avascular necrosis is 
denied.

A rating in excess of 20 percent for shrapnel wounds to the 
right leg is denied.

A compensable rating for shrapnel wounds to the left leg is 
denied.  




A rating in excess of 10 percent for shrapnel wounds to the 
right knee is denied.



		
	JEFF MARTIN			
	Member, Board of Veterans' Appeals



 

